11/25/2020


        IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 20-0421



                             No. DA 20-0421

IN THE MATTER OF:

C.L.,

            A Youth Under the
            Age of 18.


                                 GRANT


        Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until January 4, 2021 to

prepare, file, and serve the Appellant’s opening brief.




                                                                 Electronically signed by:
                                                                       Mike McGrath
                                                          Chief Justice, Montana Supreme Court
                                                                    November 25 2020